Citation Nr: 1028860	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  05-20 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to an increased rating for service-connected 
lumbar spine disability, currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973, 
and from May 1973 to August 1977.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision from the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The Veteran was scheduled to appear for a videoconference hearing 
in February 2010.  In a February 2010 statement the Veteran 
cancelled his hearing request.  His hearing request, therefore, 
is deemed withdrawn.  

In January 2009, the RO denied entitlement to an increased rating 
for a lumbar spine disability.  In response, the Veteran entered 
a timely notice of disagreement (NOD) in May 2009.  The RO has 
not, however, provided the Veteran a statement of the case (SOC) 
concerning this claim, precluding him from perfecting an appeal 
to the Board.  This claim must be REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

In April 2010, the Veteran submitted additional medical evidence 
and argument.  A remand for consideration by the agency of 
original jurisdiction (AOJ) is unnecessary, as the evidence is 
either duplicates or is cumulative of evidence already in the 
file relating to ongoing treatment for hepatitis C.  Thus, a 
supplemental statement of the case covering this evidence is not 
required.




FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
hepatitis C was not incurred in or aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.159, 3.301, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in March 2007. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant a physical 
examination, obtained a medical opinion as to the etiology and 
severity of disability, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issue on appeal have been 
obtained.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

Direct service connection may be granted only when a disability 
or cause of death was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct; or, for 
claims filed after October 31, 1990, not the result of abuse of 
alcohol or drugs.  38 C.F.R. § 3.301(a).  Drug abuse means the 
use of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non- prescription drugs for a purpose other than 
the medically intended use, or the use of substances other than 
alcohol to enjoy their intoxicating effects.  38 C.F.R. § 
3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran maintains that his current hepatitis C is due to 
eating contaminated eggs in service.  He also believes that blood 
loss resulting from a motor vehicle accident in service in Italy 
could have caused his hepatitis C.  The Veteran has stated, 
alternatively, that he had a tatoo done prior to, or during, 
service.  Service treatment records do not note any tatoo.  He 
also noted that he has always been tired since service.  

Risk factors for hepatitis C include intravenous drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, high-
risk sexual activity, accidental exposure while a health care 
worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes or razor blades.  VBA Letter 211B (98-110), 
November 30, 1998.

The Veterans Benefits Administration (VBA) has published the 
following guidance for adjudicating hepatitis C claims, which 
states in part:

Population studies suggest hepatitis C can 
be sexually transmitted.  However, the 
chance for sexual transmission of 
[hepatitis C] is well below comparable 
rates for HIV/AIDS or hepatitis B 
infection. . . . The hepatitis B virus is 
heartier and more readily transmitted than 
[hepatitis C].  While there is at least one 
case report of hepatitis B being 
transmitted by an airgun injection, thus 
far, there have been no case reports of 
hepatitis C being transmitted by an airgun 
transmission.  The source of infection is 
unknown in about 10 percent of acute 
hepatitis C cases and in 30 percent of 
chronic hepatitis C cases.  These 
infections may have come from blood-
contaminated cuts or wounds, contaminated 
medical equipment or multi-dose vials of 
medications.

The large majority of hepatitis C 
infections can be accounted for by known 
modes of transmission, primarily 
transfusion of blood products before 1992, 
and injection drug use.  Despite the lack 
of any scientific evidence to document 
transmission of hepatitis C with airgun 
injectors, it is biologically plausible. . 
. .

VBA Fast Letter 04-13 (June 29, 2004).

The Veteran's service treatment records are negative for any 
findings, complaints, or treatment of hepatitis C.  It was noted 
that the Veteran had hepatitis in August 1972 and was 
convalescing.

In November 1992, the Veteran attempted to donate blood.  The 
Veteran's blood tested positive for hepatitis C virus antibodies.  
The blood bank noted that the result was not a confirmed positive 
for hepatitis C.  Subsequent medical records note confirmed 
diagnoses, and treatment of, hepatitis C.  

A VA examination was conducted in October 2007.  The examiner 
noted that the Veteran's claims file was reviewed prior to 
rendering the opinion.  The Veteran stated that he contracted 
hepatitis C in service due to eating contaminated eggs.  It was 
also noted that the Veteran had a tatoo done in the 1960's.  The 
Veteran stated that he sold drugs in service but did not use 
drugs in service.  The Veteran denied having multiple sexual 
partners or other risk factors of hepatitis.  The examiner stated 
that he could not resolve the issue of the etiology of the 
Veteran's hepatitis C without resorting to speculation but it was 
of extremely low probability that the consumption of contaminated 
eggs in service caused his hepatitis C.  

Service connection for Hepatitis C is not warranted.  The Veteran 
genuinely believes that his hepatitis C was incurred in service.  
The Veteran is competent to comment on his symptoms.  However, as 
a layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as complex 
as the etiology of his hepatitis C, or that his chronic tiredness 
since service is a symptom of hepatitis C; and his views are of 
no probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
detailed opinion provided by the medical professional who 
reviewed the Veteran's claims file and provided the reasons for 
his opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (competent testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible"); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The earliest evidence of treatment for hepatitis C is in 1992.  
This is more than 15 years after separation from service, and 
this period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against the 
claim on a direct basis.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (aggravation in service may be rebutted by 
the absence of medical treatment for the claimed condition for 
many years after service).

In May 2009, the Veteran stated that his health care provider 
told him he could have gotten hepatitis from eating contaminated 
eggs in service.  Even assuming the statement to be true, the 
term "could" is too speculative to form a basis to establish 
service connection.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Medical probabilities and possibilities and 
unsupported medical opinions carry negligible probative weight.  
Id.  In addition, the Veteran stated that the health care 
provider also told him that he could have contracted hepatitis in 
service due to losing a great amount of blood when he was 
involved in a motor vehicle accident in Italy.  Besides the 
speculative nature of the putative opinion, service treatment 
records regarding this accident in June 1976 noted that the 
Veteran sustained abrasions, contusions, and an acromioclavicular 
separation; however, there was no artery or nerve involvement.  
There were no complaints or treatment for blood loss of any 
amount.  A medical opinion that is based on facts provided by the 
appellant that have previously been found to be inaccurate or 
because other facts in the record contradict the facts provided 
by the appellant that formed the basis for the opinion may be 
rejected.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
Therefore, further development is unnecessary.  

The preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for hepatitis C, and the 
benefit-of-the-doubt doctrine does not apply.


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

Where there has been an initial RO adjudication of a claim and a 
notice of disagreement as to its denial, the claimant is entitled 
to an SOC, and the RO's failure to issue an SOC is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).  An SOC addressing the appealed January 2009 rating 
decision denying entitlement to an increased rating for a lumbar 
spine disability must be issued to the appellant.

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the January 2009 RO 
decision wherein the RO denied entitlement 
to an increased rating for lumbar spine 
disability.  Advise the Veteran of the need 
to timely file a substantive appeal if 
appellate review is desired.  If, and only 
if, a timely substantive appeal on the 
aforementioned issue is filed should this 
claim be returned to the Board.  See 38 
U.S.C.A. §§ 7104(a), 7105A.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


